DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.
Claim(s) 1-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on July 7, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claim(s) 1-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently presented claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.

Depaolo et al. (US 10,984,666 B2) discloses a systems and methods of artificial intelligence learning systems. In some embodiments the artificial intelligence system presents options to users based on their life stage and personality profile. Family or group structures may be created within an application. Options may be created and presented based on the family structure such as chores may be assigned to children, money may be transferred between family members, and scores may be assigned to different users.

Carrol et al. (US 11,228,490 B2) discloses an initial set of one or more data stores is selected for storing configuration data of a first client of a configuration discovery service. Configuration data for various items of the client's computing environment are stored at the initial set for a first time period. A configuration item, whose records were being stored at a first data store, is identified as a candidate for a data store change. Storing of at least some configuration data of the item at a different data store is initiated.

Basu et al. (US 2020/020170 A1) discloses techniques for improving the accuracy, scalability, and efficiency of machine-learning models for selecting digital content items for display within a graphical user interface.

Chen et al. (US 2021/021975 A1) discloses obtaining discrete user data corresponding to a target user identifier in multiple feature fields respectively; for each feature field, obtaining an intra-field feature corresponding to the target user identifier according to the discrete user data in the feature field; merging the intra-field features to obtain an inter-field feature corresponding to the target user identifier; performing feature crossing on sub-features in the inter-field feature to obtain a cross feature corresponding to the target user identifier; and selecting, from candidate user tags, a target user tag corresponding to the target user identifier according to the inter-field feature and the cross feature. The solutions provided by this application can improve the accuracy of generating user tags.

The prior art of record does not disclose or suggest either singly or in combination persistent storage containing a plurality of configuration items and an unmatched configuration item, wherein the unmatched configuration item is associated with a first set of attribute values and a first vulnerability, and wherein the first vulnerability is associated with a first set of field values; and one or more processors configured to: determine that the unmatched configuration item and a particular configuration item from the plurality of configuration items both represent a specific component of a managed network, wherein the particular configuration item is associated with a second set of attribute values and a second vulnerability, and wherein the second vulnerability is associated with a second set of field values; merge the unmatched configuration item into the particular configuration item, wherein preference is given to modified values of the second set of attribute values over corresponding values of the first set of attribute values; determine that the first vulnerability and the second vulnerability both represent a specific vulnerability of the specific component; merge the first vulnerability into the second vulnerability based on rules that consider content and types of the first set of field values and the second set of field values; and delete the unmatched configuration item and the first vulnerability from the persistent storage.
For these reasons, the Examiner believes the limitations indicated above and in combination with the rest of the limitations are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        7.29.2022